MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                       Feb 10 2020, 10:38 am

court except for the purpose of establishing                                            CLERK
the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                       Court of Appeals
                                                                                         and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Daniel Hageman                                           Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Lauren A. Jacobsen
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Steven Walker,                                           February 10, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-1129
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Marshelle
Appellee-Plaintiff.                                      Broadwell, Magistrate
                                                         Trial Court Cause No.
                                                         49G17-1901-CM-571



Tavitas, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1129 | February 10, 2020                    Page 1 of 6
                                             Case Summary
[1]   Steven Walker appeals his conviction, after a bench trial for intimidation, a

      Class A misdemeanor. We affirm.


                                                     Issue
[2]   The sole issue on appeal is whether sufficient evidence supports the conviction.


                                                     Facts
[3]   Around midnight or 1 a.m. on January 5, 2019, Officers Aaron Laird and

      Matthew Cook of the Indianapolis Metropolitan Police Department were

      dispatched to Walker’s house in Marion County “for a domestic disturbance.”

      Tr. Vol. II p. 6. Officers Laird and Cook first ensured that no one was in the

      surrounding cars or yard before they knocked at Walker’s front door. When

      Walker answered, the officers asked to speak with Walker and his girlfriend,

      Angela Bumbalough. Walker exited the house and spoke with Officer Laird

      outside; Officer Cook spoke with Bumbalough inside the house.


[4]   Outside, Walker “began to yell[,]” “question[ed] why [the officers] were

      there[,]” and “continued to ask who called [the police].” Id. at 15. Walker

      shouted: “[Y]ou guys have no right to be here.” Id. at 9, 12. Officer Cook

      could hear Walker shouting from inside the house. Id. at 9. Officer Cook went

      outside and asked Walker why he was shouting; Walker replied: “[I]t’s none of

      [your] business[.]” Id. at 7. The officers asked Walker to be quiet “[a]t least

      twenty [ ] times.” Id. at 13. Walker continued to shout at the officers and used

      expletives. The officers placed Walker under arrest for disorderly conduct.
      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1129 | February 10, 2020   Page 2 of 6
      After the officers arrested Walker, Walker told Officer Laird that Walker “was

      going to beat” Officer Laird. Id. Subsequently, Walker “leaned toward[ ]

      [Officer Laird] and said: ‘[J]ust wait, I got you.’” Id.


[5]   On January 5, 2019, the State charged Walker with intimidation, a Class A

      misdemeanor, and disorderly conduct, a Class B misdemeanor. The trial court

      conducted a bench trial on April 18, 2019. Officers Laird and Cook testified to

      the foregoing facts. Additionally, over defense counsel’s objection, Officer

      Laird testified that he was previously dispatched to Walker’s house. On direct

      examination of Officer Laird, the prosecutor asked: “. . .[W]hy would [Walker]

      think that you would come back?” Officer Laird testified to his impression that

      Walker warned of future violence, “[i]f [Officer Laird] was [ ] dispatched back

      to [Walker’s] residence for any reason.” Id. at 13.


[6]   During the defense’s case in chief, Bumbalough testified that: (1) she was still in

      a relationship with Walker at the time of her testimony; (2) Bumbalough and

      Walker had only a verbal argument on the night of the incident; and (3)

      Bumbalough did not hear Walker threaten Officer Laird. Next, Walker

      testified that no domestic disturbance occurred between Walker and

      Bumbalough, and he did not threaten Officer Laird. Walker admitted that he

      was “a little agitated[,]” shouted profanities, and that the officers asked him to

      be quiet multiple times. Id. at 23. Walker testified further that the officers

      “knew [his] background[.]” Id. at 24.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1129 | February 10, 2020   Page 3 of 6
[7]   At the close of the evidence, the trial court found Walker guilty of intimidation,

      and not guilty of disorderly conduct. The trial court sentenced Walker to thirty

      days in jail, twenty-eight days suspended, with two days of jail time credit.

      Walker now appeals.


                                                  Analysis
[8]   Walker argues that the evidence is insufficient to support his conviction. When

      there is a challenge to the sufficiency of the evidence, “[w]e neither reweigh

      evidence nor judge witness credibility.” Gibson v. State, 51 N.E.3d 204, 210

      (Ind. 2016) (citing Bieghler v. State, 481 N.E.2d 78, 84 (Ind. 1985), cert. denied).

      Instead, “we ‘consider only that evidence most favorable to the judgment

      together with all reasonable inferences drawn therefrom.’” Id. (quoting Bieghler,

      481 N.E.2d at 84). “We will affirm the judgment if it is supported by

      ‘substantial evidence of probative value even if there is some conflict in that

      evidence.’” Id.; see also McCallister v. State, 91 N.E.3d 554, 558 (Ind. 2018)

      (holding that, even though there was conflicting evidence, it was “beside the

      point” because that argument “misapprehend[s] our limited role as a reviewing

      court”). Further, “[w]e will affirm the conviction unless no reasonable fact-

      finder could find the elements of the crime proven beyond a reasonable doubt.”

      Love v. State, 73 N.E.3d 693, 696 (Ind. 2017) (citing Drane v. State, 867 N.E.2d
144, 146 (Ind. 2007)).


[9]   To convict Walker of intimidation, a Class A misdemeanor, the State was

      required to prove—as alleged in the charging information—that Walker


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1129 | February 10, 2020   Page 4 of 6
       communicated a threat to Officer Laird with the intent that Officer Laird be

       placed in fear of retaliation for a prior lawful act. Ind. Code § 35-45-2-1(a)(2).


[10]   Walker challenges only the sufficiency of the State’s evidence that Walker

       intended to place Officer Laird in fear of retaliation for the prior lawful act of

       investigating the domestic disturbance at Walker’s house. Walker’s Br. p. 9.

       Walker concedes that he communicated a threat to Officer Laird, but maintains

       that he did so with the intent that Officer Laird “not come back[.]” 1 Id. at 11.


[11]   In support of his claim, Walker relies on Blackmon v. State, 32 N.E.3d 1178 (Ind.

       Ct. App. 2015); however, Blackmon is inapposite. The Blackmon panel reversed

       the defendant’s conviction for intimidation 2 due to the weakness of the State’s

       case. See Blackmon, 32 N.E.3d at 1185 (“Blackmon’s [trial] strategy relied on

       the notion that, if he could show that [the victim] never caught him stealing [ ],

       it would follow that his actions could not have been intended to place [the

       victim] in fear of retaliation for that act.”).


[12]   Here, unlike the circumstances in Blackmon, the State presented ample evidence

       from which a reasonable factfinder could find the elements of the crime proved

       beyond a reasonable doubt. See Love, 73 N.E.3d at 696. The record reveals



       1
         Walker argues that, at best, the State proved that he communicated the threat to Officer Laird with the
       intent to stop Officer Laird from coming back to Walker’s house. See Walker’s Br. p. 11 (“Walker’s threat
       intimates his intent that Officer Laird engage in conduct against his will; that he not come back. Although
       this established the intent required under subsection (a)(1) of the intimidation statute, Walker was not
       charged under this subsection.”).

       2
        Blackmon was charged with intimidation as a Level 5 felony because Blackmon drew a deadly weapon
       when he communicated the threat.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1129 | February 10, 2020                 Page 5 of 6
       that: (1) Walker and Officer Laird were familiar with one another before the

       incident, because Officer Laird was previously dispatched to Walker’s house;

       (2) on January 5, 2019, Officer Laird was again dispatched to Walker’s house;

       (3) Walker was angry that an unidentified person called the police and that the

       police were on his property; (4) Walker shouted profanities at the officers and

       disregarded at least twenty orders to be quiet; (5) the officers arrested Walker

       for disorderly conduct; and (6) after Walker’s arrest, Walker threatened to

       “beat” Officer Laird and told Officer Laird: “[J]ust wait, I got you.” See Tr.

       Vol. II p. 13.


[13]   One can reasonably infer that Walker’s threats were intended to place Officer

       Laird in fear of retaliation for the prior lawful act of performing law

       enforcement duties, i.e., investigating an alleged domestic disturbance and

       making an arrest. The foregoing evidence sufficiently supports Walker’s

       conviction pursuant to Indiana Code Section 35-45-2-1(a)(2). See Townsend v.

       State, 753 N.E.2d 88, 91 (Ind. Ct. App. 2001) (“. . . [T]he jury could reasonably

       infer from the circumstances that Townsend’s threats were made with the intent

       to place Officer Richards in fear of retaliation for arresting him.”), abrogated on

       other grounds by Fajardo v. State, 859 N.E.2d 1201, 1209 n.9 (Ind. 2007)).


                                                 Conclusion
[14]   Sufficient evidence exists to support Walker’s conviction. We affirm.


[15]   Affirmed.


       Najam, J., and Vaidik, J., concur.
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1129 | February 10, 2020   Page 6 of 6